Citation Nr: 0520096	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-02 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for degenerative disc 
disease of the thoracic spine, claimed as chronic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The appellant served in the Army National Guard of the state 
of Alabama from October 1982 to June 1991.  The verified 
periods of active duty for training are as follows: 
June 11, 1983, to June 25, 1983; 
May 3, 1984, to May 19, 1984; 
May 4, 1985, to May 19, 1985; 
March 15, 1986, to March 16 1986; 
June 14, 1986, to June 28, 1986; 
February 21, 1987, to February 22, 1987; 
July 4, 1987, to July 18, 1987; 
June18, 1988, to July 2, 1988; 
May 27, 1989, to June 10, 1989;
June 2, 1990, to June 16, 1990; and
June 8, 1991, to June 22, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 determination of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its November 2004 remand.  In its November 2004 decision, the 
Board denied entitlement to service connection for residuals 
of an injury of the cervical spine, to include chronic 
arthritis, for chronic prostate problems and for mitral valve 
prolapse.  

The Board remanded the issue of entitlement to service 
connection for chronic arthritis.  Incidentally, the Board 
observes that the appellant indicated in an August 2003 
statement that his current claim for service connection for 
arthritis pertains to his thoracic spine.  This case returns 
to the Board following completion of development made 
pursuant to its November 2004 remand.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The appellant does not have degenerative disc disease of 
the thoracic spine, claimed as chronic arthritis that may be 
associated with injury, disease or event noted during his 
military service 


CONCLUSION OF LAW

Degenerative disc disease of the thoracic spine, claimed as 
chronic arthritis, was not incurred in or aggravated by any 
period of the appellant's active duty for training.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The inservice incurrence of chronic disability may be 
presumed where the veteran demonstrates arthritis within one 
year after his discharge form active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303. 3.307, 3.309 (2004).

Pertinent definitions are contained under 38 U.S.C.A. § 101.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

Under subsection (24) The term "active military, naval, or 
air service" includes:  (A) active duty; (B) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty; and (C) any period of 
inactive duty training during which the individual concerned 
was disabled or died:
         (i) from an injury incurred or aggravated in line of 
duty; or
         (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training. 38 U.S.C.A. § 101(24).  

The appellant contends that arthritis was aggravated during 
his periods of active duty for training that involved 
strenuous activity.  He reports that he was required to 
retire from the Alabama National Guard after 28 years of 
service because of his physical condition.  

The Board has reviewed all relevant evidence of record, 
including the available service medical records and the 
reports of VA and private evaluation and treatment compiled 
in the postservice years.  Based on this review, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for chronic arthritis.  

A thoracic spine condition was first noted in August 1983 
when dextroscoliosis was observed on X-ray examination 
privately conducted.  This diagnosis was recorded in the 
reports of private treatment from the Walker County Medical 
Center, and the Board observes that the clinical record 
contains no further reference to that condition.  The Board 
also observes that the veteran makes reference to aggravation 
of his back condition by his military service.  These 
assertions are acknowledged; however, there is no indication 
of any preexisting disability of the thoracic spine noted in 
the veteran's military medical records.  

Private treatment reports also show that in 1992, the veteran 
reported having pain in the neck and between the shoulder 
blades after being involved in a motor vehicle accident in 
May 1992.  At that time radiographic tests of the thoracic 
spine revealed no significant abnormality.  

Degenerative changes in the thoracic spine were first 
documented in an August 1993 military medical examination 
report.  All previous references to the spine contained in 
the appellant's service medical records refer to complaints 
and a history of injury to the cervical spine.  

Reports of private treatment from Walker Baptist Medical 
Center show that February 1997 report of magnetic resonance 
imaging (MRI) revealed a small central T7-T8 disc with 
displacement of the epidural venus plexus.  A September 1998 
private doctor's statement confirms the presence of bulging 
of a thoracic spine disc and chronic pain.  These results 
were confirmed by an MRI conducted by VA in August 2000 at 
which time, a central left paracentral disc protrusion at T7-
T8 was observed.  

The Board observes that the appellant has a current diagnosis 
of degenerative joint disease of the thoracic spine as 
disclosed on the report of the September 2003 VA examination.  
The examiner noted that the appellant did not have any injury 
to the spine during his period of active duty for training 
performed between the years of 1964 and 1994.  While it was 
noted that he required treatment with muscle relaxants during 
summer camp in 1987, it was noted that the appellant 
continued to suffer from pain in the back and neck.  The 
examiner also observed that the appellant was employed in the 
delivery of sheet metal to body shops.  The examiner opined 
that the back disability was aggravated beyond its normal 
progression during the period of active duty for training 
period.  

The Board observes that the examiner did not indicate 
specifically which period of active duty for training 
resulted in aggravation of the appellant's upper back 
complaints.  Moreover, the examiner did not make reference to 
the intercurrent injury to the neck and upper back noted in 
private treatment records in May 1992 and did not make 
specific reference to the absence of findings of degenerative 
disease in the spine prior to August 1993.  In addition, and 
probably of greater significance, the record does not 
disclose that the appellant performed any period of active 
duty for training after 1991.  Thus, it cannot be said that 
the appellant suffered from aggravation as a result of 
service performed after the May 1992 motor vehicle accident.  
In view of these considerations, the 2003 medical opinion is 
significantly less credible.  

Pursuant to the Board's November 2004 remand, the appellant 
underwent a VA examination in March 2005.  The examiner noted 
that the appellant's claims folder had been reviewed in 
connection with this examination.  The examiner noted that 
the appellant reported having pain in the thoracic spine that 
commenced in the mid-1980s or around July 1987, at which 
time, he developed weakness and numbness that radiated on the 
left side of the body to the left side of his face.  These 
symptoms arose without any specific trauma.  He reported that 
since that time he has experienced pain in the mid-back that 
worsened in the early 1990s.  The examiner also made 
reference to the May 1992 motor vehicle accident noted an 
August 1993 report of medical history showing that the 
veteran denied having any back problems and observed that the 
claims folder did not show any mid-back complaints in the 
late 1980s or early 1990s.  For example, the examiner stated 
that there was no indication that the veteran was placed on 
physical profile as a consequence of back disability.  
Finally, the examiner noted that the first documented 
evidence of degenerative changes in the thoracic spine was 
documented in 1997.  

The physical examination was consistent with a diagnosis of 
degenerative disc disease or the thoracic spine at the level 
of the T7-T8 vertebrae.   The examiner noted that based on a 
review of the record including the report of the July 1987 
service medical records showing numbness on the left side of 
the body, the examiner did not believe that these symptoms 
were a manifestation of thoracic spine disability currently 
diagnosed.  The examiner also states that despite the 
appellant's assertions to the contrary, there is no 
indication in the record to support a finding of degenerative 
disc disease in the thoracic spine until 1997.  Finally, the 
examiner stated that there was no evidence to support a 
finding that the appellant had any type of injury during his 
military service that would explain the veteran's current 
complaints.  On these bases, the examiner stated, I feel that 
is less likely than not that patient's current thoracic spine 
disability is causally related to the patient's military 
service.  

This medical opinion is credible inasmuch as it was based on 
a review of the entire clinical record.  In addition, it 
carries greater probative weight than the 2003 medical 
opinion that was based on an incomplete and inaccurate 
assessment of the appellant's medical history.  

While the veteran's contentions regarding the origin of 
chronic arthritis or a disability of the thoracic spine has 
been considered, such statements are probative only to the 
extent that a layperson can discuss personal experiences.  
But, generally, laypersons cannot provide medical evidence 
because they lack the competence to offer medical opinions.  
The veteran has not claimed and the record does not show that 
he has special medical training.  His statements do not 
provide a competent medical nexus that may be used to 
establish service connection in this case.    See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a thoracic spine 
disability, claimed as chronic arthritis, associated with 
injury, disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the appellant of its duty to assist and 
notify him in a June 2003 letter.  Specifically, the he was 
informed of how he could prevail on a claim for service 
connection and the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  
Although the RO did not specifically state that the appellant 
was to submit all evidence in his possession, it did advise 
the appellant that it was his responsibility to ensure that 
the RO receives all requested records.  .  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports of VA and private 
treatment and provided VA medical examinations.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Therefore, 
the appellant is not prejudiced by the Board's proceeding to 
the merits of the claim.  


ORDER

Service connection for degenerative disc disease of the 
thoracic spine, claimed as chronic arthritis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


